Name: Council Implementing Decision (CFSP) 2016/1694 of 20 September 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: 2016-09-21

 21.9.2016 EN Official Journal of the European Union L 255/33 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/1694 of 20 September 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), and in particular Article 13(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) In accordance with Decision (CFSP) 2015/1333, the Council has carried out a complete review of the lists of persons and entities set out in Annexes II and IV to that Decision. (3) One person should be removed from the list of natural persons subject to restrictive measures as set out in Section A of Annexes II and IV to Decision (CFSP) 2015/1333. (4) Annexes II and IV to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes II and IV to Decision (CFSP) 2015/1333 are hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 September 2016. For the Council The President I. KORÃ OK (1) OJ L 206, 1.8.2015, p. 34. ANNEX I. The name of the following person and the related entry are deleted from the list set out in Section A of Annex II to Decision (CFSP) 2015/1333: A. Persons 15. Colonel Taher JUWADI II. The name of the following person and the related entry are deleted from the list set out in Section A of Annex IV to Decision (CFSP) 2015/1333: A. Persons 15. Colonel Taher JUWADI